DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: High Availability Virtual Infrastructures through Dynamic Migration of Virtual Network Functions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving part configured to receive,” network conversion information management part configured to manage,” virtual link creation part configured to transmit.” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear and indefinite:
As per claims 1 and 9: It is unclear what is meant by “causes the network management apparatuses to create a virtual link which realizes communication between virtual machines configuring the virtual network function across the first and second virtual infrastructures” (i.e. if the “a receiving part” creates a virtual link to connect the first and second infrastructures how do the first and second network management apparatuses create a virtual link for communication); and
As per claims 6, 17, 18, and 19: The acronyms NFV should be expanded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0328252) in view of Vrzic (US 2017/0086049).
As per claim 1, Singh teaches the invention substantially as claimed including management apparatus comprising: 
	a receiving part  configured to receives, from a host apparatus ([0027], controller 48 or service manager 12), a creation instruction for a virtual link  that connects ([0027], orchestration module 20 may receive instructions from controller 48 or service manager 12 to migrate active VCMTS instance 36…service manager 12 acts as a resource manager managing configuration information, life cycle and location of physical resources such as R-PHY entity 14 and physical CMTS 16 ; and [0028], orchestration module 20 may generate, extract, or otherwise access the particular configuration settings of desired CMTS 16 in VCMTS service models 22…The configuration settings may include, by way of examples and not as limitations, Day 0 configuration settings that enable building a specific VCMTS instance; Day 1 configuration settings that enable providing network connectivity to the specific VCMTS instance;[0031],  Day 1 configuration settings enable creating a communication tunnel (e.g., communication channel using an overlay/encapsulation network) between two network entities…New VCMTS instance 38 may form a communication tunnel with R-PHY entity 14 and active VCMTS instance 36 using the state information obtained from VCMTS state database 40; and [0056],  At 106, backhaul connectivity may be established for new VCMTS instance 38, for example, by setting up appropriate communication tunnels with R-PHY entity 14 and forwarding elements 60) a first virtual infrastructure on which a virtual network function is operating and a second virtual infrastructure ([0045],  the VCMTS instances (e.g., active VCMTS instance 36 and/or new VCMTS instance 38) and R-PHY entity 14 may be located in different physical locations; and [0048], Each server 52(1)-52(N) may host one or more VCMTS orchestration component 54; and Claim 7, the first server is located in a first network and the second server is located in a second network physically separate and remote from the first network) that is a movement destination of the virtual network function ([0032], underlay configurator 44 may provide VCMTS NED 24 and may RPHY NED 28 with appropriate Day 1 configuration settings that enable creation of the communication tunnel between new VCMTS instance 38 and R-PHY entity 14. In a general sense, underlay configurator 44 manages configuration of communication tunnels between R-HY entity 14 and any VCMTS instances and/or CMTS 16…Underlay configurator 44 pushes down the configuration to create the tunnel. In addition, underlay configurator 44 assures sufficient bandwidth for the tunnel from the VCMTS instances to the network gateway; and [0033],  underlay configurator 44 may facilitate creating a communication tunnel between active VCMTS instance 36 and new VCMTS instance 38. The communication tunnel may facilitate minimal disruption in packet flows when a switchover occurs. Moreover, state may be communicated between active VCMTS instance 36 and new VCMTS instance 38 in the communication tunnel between them. New VCMTS instance 38 may form a communication tunnel with R-PHY entity 14 using the state information obtained directly from active VCMTS instance 36); 
	a network conversion information management part configured to manage network conversion information for connecting a first network built on the first virtual infrastructure and a second network built on the second virtual infrastructure ([0032], Underlay configurator 44 pushes down the configuration to create the tunnel. In addition, underlay configurator 44 assures sufficient bandwidth for the tunnel from the VCMTS instances to the network gateway…underlay configurator 44 ensures that packets are routed to the VCMTS instances appropriately. In other embodiments, the VCMTS instances comprise end of service chains. In such cases, underlay configurator 44 ensures that packets are routed to the beginning of respective service chains. In some embodiments, VCMTS NED 24 may configure new VCMTS instance 38 with appropriate Day 1 configuration settings. RPHY NED 28 may configure R-PHY entity 14 with appropriate Day 1 configuration settings that enable it to communicate with new VCMTS instance 38; and [0035], the route change may involve reprogramming gateway routers to forward traffic directed to the data center network of active VCMTS instance 36 towards the data center network of new VCMTS instance 38; forwarding tables of substantially all switches and routers in the network path of downstream traffic may be updated to reflect the change from active VCMTS instance 36 to new VCMTS instance 38. In various embodiments, after network route changes are completed, orchestration module 20 (e.g., through OpenStack VM/Storage Orchestrator 34) may kill (e.g., delete, inactivate, etc.) active VCMTS instance 36), [via a third network]; and 
	a virtual link creation part configured to transmit, based on the creation instruction for the virtual link, the network conversion information to network management apparatuses that respectively manage the first and second networks, and causes the network management apparatuses to create a virtual link which realizes communication between virtual machines configuring the virtual network function across the first and second virtual infrastructures ([0034],  New VCMTS instance 38 may inform R-PHY entity 14 to make its tunnels active with new VCMTS instance 38…New VCMTS instance 38 may inform orchestration module 20 to switch downstream traffic to new VCMTS instance 38. Thereafter, new VCMTS instance 38 becomes the source of state information in VCMTS state database 40).

	Singh fails to specifically teach a network conversion information management part configured to manage network conversion information for connecting a first network built on the first virtual infrastructure and a second network built on the second virtual infrastructure, via a third network.
	However, Vzric teaches, a network conversion information management part configured to manage network conversion information for connecting  a first network built on the first virtual infrastructure  and a second network built on the second virtual infrastructure ([0060],  the SDT function 197 is instantiated as part of the Orchestrator function 140. The SDT function 197 is configured to determine the Point of Presence (PoP) for each VNF in the VNFFG provided by the G-CSM function 187. The SDT function 197 is also configured to determine the logical links between the VNFs in the VNFFG; and [0061],  the SDRA function is configured to allocate the physical link resources for each logical link defined in the VNFFG. The SDRA function may utilize other functional components, such as the SDN-C function 193 and the TE function 195. The SDN-C function 193 is instantiated within each VIM function 193 and is configured to provide the forwarding rules to the forwarding switches, for example routers and the like, within the physical network architecture), via a third network ([0035], network slicing relates to the ability of a network, such as a 5G communication network accessible by wireless devices, to provide multiple logical network slices on demand, with each network slice operating as a substantially separate network viewed as a service. The capabilities and operating parameters of each network slice may be customized to the service requirements. Configuration of the network slices may be based on software defined networking, network function virtualization and network orchestration; and [0045], The Global Control Plane 110 controls functions across multiple and potentially all the network slices. The Global Control Plane 110 may be regarded as a separate network slice in some embodiments).

	Singh and Vrzic are analogous because they are each related to managing virtual network functions (VNF). Singh teaches VNF migration  (Abstract, An example system and method for facilitating virtual cable modem termination system (VCMTS) migration in cable modem network environments is provided and includes spawning, by an orchestration component executing using a processor, a first instance of a virtual network function (VNF) on a first server in a cable modem network, storing state of the first instance as state information in an external database, spawning a second instance of the VNF on a different second server, synchronizing state of the second instance with the state information stored in the external database, and deleting the first instance. In specific embodiments, the VNF comprises a VCMTS). Vrzic Avnf management including moving VNFs to improve performance (Abstract, as the route an ambulance will follow to the hospital is known or can be predicted, this information is exploited by embodiments to further reduce communication delay by instantiating VNFs closer to the edge where and when they are needed. Further, end-to-end paths can be configured in advance between each access point and a hospital. In some embodiments, core network functions can be isolated from other traffic in the network so that the performance of the critical communication service is not impacted by other services. Low latency can be further enhanced by customized processing of the traffic; and [0060], the SDT function 197 is instantiated as part of the Orchestrator function 140. The SDT function 197 is configured to determine the Point of Presence (PoP) for each VNF in the VNFFG provided by the G-CSM function 187. The SDT function 197 is also configured to determine the logical links between the VNFs in the VNFFG). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of Singh would be modified with known logical link creation mechanism taught by Vrzic  in order to manage VNF migration and yield predictable results. Therefore, it would have been obvious to combine the teachings of Singh and Vrzic.

As per claim 2, Singh teaches, wherein the network conversion information management part creates the network conversion information, based on the creation instruction for the virtual link from the host apparatus ([0032], underlay configurator 44 may provide VCMTS NED 24 and may RPHY NED 28 with appropriate Day 1 configuration settings that enable creation of the communication tunnel between new VCMTS instance 38 and R-PHY entity 14. In a general sense, underlay configurator 44 manages configuration of communication tunnels between R-HY entity 14 and any VCMTS instances and/or CMTS 16. The IP addresses for the tunnel endpoints may be selected by service manager 12).

As per claim 3, Singh  teaches, wherein the host apparatus, after giving the creation instruction for the virtual link, causes a virtual machine configuring a virtual network function operating on the first virtual infrastructure, to move to the second virtual infrastructure ([0058], at 122, orchestration module 20 may install a route in active VCMTS instance 36 to forward traffic to new VCMTS instance 38. Such route may be a stop-gap measure to accommodate data traffic during network wide re-routing at 124, at which orchestration module 20 reprograms backbone network 76 to divert traffic to new VCMTS instance 38) , to implement healing ([0021], there may arise a need to migrate (e.g., move) active VCMTS instances from one server to another. For example, migration may be needed for load balancing various virtual machines (VMs) on servers, such that under-utilized VMs are over provisioned on fewer servers, thereby allowing fewer servers to be powered up. In other examples, migration may be needed during server maintenance and upgrades, data center infrastructure maintenance and upgrades, and operational migration of VMs from one data center to another, for example, to balance workloads).

As per claim 4, Vrzic teaches, wherein there exist at least 2 of the second virtual infrastructures that are movement destinations of the virtual network function, and a virtual link is created that connects the first virtual infrastructure and each of the at least 2 second virtual infrastructures. ([0071], The dashed lines in FIG. 6 between the AS 45 and the Anchor GW 40, and between the Anchor GW 40 and each of the VNFCs 612 622 632 642 650 and 662, represent potential user plane paths for data traffic. It should be appreciated that there may be multiple network nodes (e.g. switches, routers, etc.) which can be used to forward traffic between the components. Accordingly, an SDN-C 694 configures the paths from the AS 45 located at the hospital to the A-GW 40, which may occur through providing instructions to the nodes at either end of the logical connection as well as the physical nodes at the end of links within the logical connection. In some embodiments, another SDN-C 693 configures the paths from the A-GW 40 to each of the VNFCs. It is noted that two SDN-Cs 693 and 694 are illustrated in this example, which may involve a separate data network, such as a wide area network (WAN), between the hospital and the A-GW 40. In some embodiments, a single SDN-C can be used to configure all the links. Multiple paths can be configured for reliability and to meet the delay and throughput requirements).

As per claim 5, Vrzic teaches, the management apparatus according to claim 1 comprising a function as an SDN (Software Defined Network) controller that controls the third network ([0058], Software Defined Networking (SDN) is a network management technique that allows a network management entity (e.g. an SDN Controller or SDN-C) to implement an architectural framework to create intelligent programmable networks, where the control planes and the data planes can be decoupled, network intelligence and state are logically centralized, and the underlying network infrastructure is abstracted from the application. In embodiments of the present invention, the Orchestrator function form a logical network topology, for example as created via the SDT function. The SDT function can be combined with the SDN and SDP function to create a customized virtual network, wherein a virtual network is a collection of resources virtualized for a particular service).

As per claim 6, Singh teaches, wherein the host apparatus is an NFV orchestrator or a virtual network function manager ([0027], service manager 12 acts as a resource manager managing configuration information, life cycle and location of physical resources such as R-PHY entity 14 and physical CMTS 16; and [0028],   Service manager 12 maintains policies to set up one or more VCMTS instances. Service manager 12 triggers orchestration module 20 to create new VCMTS instance 38 in some embodiments. In other embodiments, controller 48 may determine that network traffic is congested, or network resources are not being utilized efficiently, or otherwise determine that active VCMTS instance 36 migration is desired).



As per claim 7, Singh teaches, A host apparatus ([0027],controller 48 or service manager 12) that, before halting service of a virtual infrastructure management part managing the first virtual infrastructure ([0021],  migration may be needed during server maintenance and upgrades, data center infrastructure maintenance and upgrades, and operational migration of VMs from one data center to another; and [0058], after traffic reprogramming is complete, active VCMTS instance 36 may be deleted), transmits a creation instruction for the virtual link to the management apparatus of claim 1 ([0027], orchestration module 20 may receive instructions from controller 48 or service manager 12 to migrate active VCMTS instance 36…service manager 12 acts as a resource manager managing configuration information, life cycle and location of physical resources such as R-PHY entity 14 and physical CMTS 16) and causes a virtual machine configuring a virtual network function operating on the first virtual infrastructure, to move to the second virtual infrastructure ([0058], at 122, orchestration module 20 may install a route in active VCMTS instance 36 to forward traffic to new VCMTS instance 38. Such route may be a stop-gap measure to accommodate data traffic during network wide re-routing at 124, at which orchestration module 20 reprograms backbone network 76 to divert traffic to new VCMTS instance 38)), to implement healing ([0021], there may arise a need to migrate (e.g., move) active VCMTS instances from one server to another. For example, migration may be needed for load balancing various virtual machines (VMs) on servers, such that under-utilized VMs are over provisioned on fewer servers, thereby allowing fewer servers to be powered up. In other examples, migration may be needed during server maintenance and upgrades, data center infrastructure maintenance and upgrades, and operational migration of VMs from one data center to another, for example, to balance workloads).
As per claim 8, Vrzic teaches, wherein, in a case where there exist at least 2 of the second virtual infrastructures that are movement destinations of the virtual network function, a creation instruction is given for a virtual link connecting the first virtual infrastructure and each of the at least 2 second virtual infrastructures, to the management apparatus ([0071], The dashed lines in FIG. 6 between the AS 45 and the Anchor GW 40, and between the Anchor GW 40 and each of the VNFCs 612 622 632 642 650 and 662, represent potential user plane paths for data traffic. It should be appreciated that there may be multiple network nodes (e.g. switches, routers, etc.) which can be used to forward traffic between the components. Accordingly, an SDN-C 694 configures the paths from the AS 45 located at the hospital to the A-GW 40, which may occur through providing instructions to the nodes at either end of the logical connection as well as the physical nodes at the end of links within the logical connection. In some embodiments, another SDN-C 693 configures the paths from the A-GW 40 to each of the VNFCs. It is noted that two SDN-Cs 693 and 694 are illustrated in this example, which may involve a separate data network, such as a wide area network (WAN), between the hospital and the A-GW 40. In some embodiments, a single SDN-C can be used to configure all the links. Multiple paths can be configured for reliability and to meet the delay and throughput requirements).

As per claim 9, this the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 11, Singh teaches, wherein the host apparatus, after giving the creation instruction for the virtual link, causes a virtual machine configuring a virtual network function operating on the first virtual infrastructure, to move to the second virtual infrastructure([0058], at 122, orchestration module 20 may install a route in active VCMTS instance 36 to forward traffic to new VCMTS instance 38. Such route may be a stop-gap measure to accommodate data traffic during network wide re-routing at 124, at which orchestration module 20 reprograms backbone network 76 to divert traffic to new VCMTS instance 38), to implement healing ([0021], there may arise a need to migrate (e.g., move) active VCMTS instances from one server to another. For example, migration may be needed for load balancing various virtual machines (VMs) on servers, such that under-utilized VMs are over provisioned on fewer servers, thereby allowing fewer servers to be powered up. In other examples, migration may be needed during server maintenance and upgrades, data center infrastructure maintenance and upgrades, and operational migration of VMs from one data center to another, for example, to balance workloads).

As per claim 12, Vrzic  teaches, wherein there exist at least 2 of the second virtual infrastructures that are movement destinations of the virtual network function, and a virtual link is created that connects the first virtual infrastructure and each of the at least 2 second virtual infrastructures ([0071], The dashed lines in FIG. 6 between the AS 45 and the Anchor GW 40, and between the Anchor GW 40 and each of the VNFCs 612 622 632 642 650 and 662, represent potential user plane paths for data traffic. It should be appreciated that there may be multiple network nodes (e.g. switches, routers, etc.) which can be used to forward traffic between the components. Accordingly, an SDN-C 694 configures the paths from the AS 45 located at the hospital to the A-GW 40, which may occur through providing instructions to the nodes at either end of the logical connection as well as the physical nodes at the end of links within the logical connection. In some embodiments, another SDN-C 693 configures the paths from the A-GW 40 to each of the VNFCs. It is noted that two SDN-Cs 693 and 694 are illustrated in this example, which may involve a separate data network, such as a wide area network (WAN), between the hospital and the A-GW 40. In some embodiments, a single SDN-C can be used to configure all the links. Multiple paths can be configured for reliability and to meet the delay and throughput requirements)..

As per claim 13, Vzric teaches, wherein there exist at least 2 of the second virtual infrastructures that are movement destinations of the virtual network function, and a virtual link is created that connects the first virtual infrastructure and each of the at least 2 second virtual infrastructures ([0071], The dashed lines in FIG. 6 between the AS 45 and the Anchor GW 40, and between the Anchor GW 40 and each of the VNFCs 612 622 632 642 650  and 662, represent potential user plane paths for data traffic. It should be appreciated that there may be multiple network nodes (e.g. switches, routers, etc.) which can be used to forward traffic between the components. Accordingly, an SDN-C 694 configures the paths from the AS 45 located at the hospital to the A-GW 40, which may occur through providing instructions to the nodes at either end of the logical connection as well as the physical nodes at the end of links within the logical connection. In some embodiments, another SDN-C 693 configures the paths from the A-GW 40 to each of the VNFCs. It is noted that two SDN-Cs 693 and 694 are illustrated in this example, which may involve a separate data network, such as a wide area network (WAN), between the hospital and the A-GW 40. In some embodiments, a single SDN-C can be used to configure all the links. Multiple paths can be configured for reliability and to meet the delay and throughput requirements)..

As per claim 14, Vrzic teaches, comprising a function as an SDN (Software Defined Network) controller that controls the third network  ([0058], Software Defined Networking (SDN) is a network management technique that allows a network management entity (e.g. an SDN Controller or SDN-C) to implement an architectural framework to create intelligent programmable networks, where the control planes and the data planes can be decoupled, network intelligence and state are logically centralized, and the underlying network infrastructure is abstracted from the application. In embodiments of the present invention, the Orchestrator function form a logical network topology, for example as created via the SDT function. The SDT function can be combined with the SDN and SDP function to create a customized virtual network, wherein a virtual network is a collection of resources virtualized for a particular service).

As per claim 15, Vrzic teaches, comprising a function as an SDN (Software Defined Network) controller that controls the third network ([0058], Software Defined Networking (SDN) is a network management technique that allows a network management entity (e.g. an SDN Controller or SDN-C) to implement an architectural framework to create intelligent programmable networks, where the control planes and the data planes can be decoupled, network intelligence and state are logically centralized, and the underlying network infrastructure is abstracted from the application. In embodiments of the present invention, the Orchestrator function form a logical network topology, for example as created via the SDT function. The SDT function can be combined with the SDN and SDP function to create a customized virtual network, wherein a virtual network is a collection of resources virtualized for a particular service).

As per claim 16, Vrzic teaches, comprising a function as an SDN (Software Defined Network) controller that controls the third network  ([0058], Software Defined Networking (SDN) is a network management technique that allows a network management entity (e.g. an SDN Controller or SDN-C) to implement an architectural framework to create intelligent programmable networks, where the control planes and the data planes can be decoupled, network intelligence and state are logically centralized, and the underlying network infrastructure is abstracted from the application. In embodiments of the present invention, the Orchestrator function form a logical network topology, for example as created via the SDT function. The SDT function can be combined with the SDN and SDP function to create a customized virtual network, wherein a virtual network is a collection of resources virtualized for a particular service).

As per claim 17, Singh teaches, wherein the host apparatus is an NFV orchestrator or a virtual network function manager  ([0027], service manager 12 acts as a resource manager managing configuration information, life cycle and location of physical resources such as R-PHY entity 14 and physical CMTS 16; and [0028],   Service manager 12 maintains policies to set up one or more VCMTS instances. Service manager 12 triggers orchestration module 20 to create new VCMTS instance 38 in some embodiments. In other embodiments, controller 48 may determine that network traffic is congested, or network resources are not being utilized efficiently, or otherwise determine that active VCMTS instance 36 migration is desired).

As per claim 18, Singh teaches, wherein the host apparatus is an NFV orchestrator or a virtual network function manager  ([0027], service manager 12 acts as a resource manager managing configuration information, life cycle and location of physical resources such as R-PHY entity 14 and physical CMTS 16; and [0028],   Service manager 12 maintains policies to set up one or more VCMTS instances. Service manager 12 triggers orchestration module 20 to create new VCMTS instance 38 in some embodiments. In other embodiments, controller 48 may determine that network traffic is congested, or network resources are not being utilized efficiently, or otherwise determine that active VCMTS instance 36 migration is desired).

As per claim 19, Singh teaches, wherein the host apparatus is an NFV orchestrator or a virtual network function manager  ([0027], service manager 12 acts as a resource manager managing configuration information, life cycle and location of physical resources such as R-PHY entity 14 and physical CMTS 16; and [0028],   Service manager 12 maintains policies to set up one or more VCMTS instances. Service manager 12 triggers orchestration module 20 to create new VCMTS instance 38 in some embodiments. In other embodiments, controller 48 may determine that network traffic is congested, or network resources are not being utilized efficiently, or otherwise determine that active VCMTS instance 36 migration is desired).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
Yeung et al. (US 2019/0132211) {Teaches migrating VNFs}; and 
Bodog et al. (US 2019/0109766) {Teaches migrating VNFs}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199